Title: To James Madison from Valentin de Foronda, 9 March 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philada. 9. de Marzo de 1808.

Tengo la honra de poner en noticia de V.S. que necesito enviar unos ocho míl barríles de Harina á la Isla de Puerto Rico, manteca y carne lo que no se puede verificar por razon del embargo.  Como la causa de este es el que no sufran las propriedades de estos Estados por las presas que pueden hacer en ellas las Potencias Europeas en virtud de sus Leyes de Bloqueos; Yo salvo èste inconveniente pues si se pierden, el Gobierno Espaňol es el que tendrá que sufrir la perdida del Buque y de sus efetos: asi lexos de perder los Estados Unidos ganaran en el equivalente que les daré por un Barco que les ès inutil, mientras dure el embargo, y beneficio á los Labradores, comprandoles lo que se les pudriria por falta de su salida.
Asi espero de la Justicia de èste Gobierno, que dará á la Espaňa èsta seňal de amistad, mayormente quando Resuelta en favor de los Labradores de estos Estados, la concesion de mi solicitud.
Tenga V.S. á bien contextarme lo antes que sea posible, y yo pedire á Dios gue. su vida ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

